Title: From David Humphreys to David Brooks, 18 January 1783
From: Humphreys, David
To: Brooks, David


                        
                            Sir
                            Head Quarters Janry 18th 1783
                        
                        It is the Commander in Chiefs pleasure that you issue five hundred Woolen Caps, five hundred Socks &
                            five hundred pr of Mitts to Capt. Ten Eyck Pay Mastr of Col. Willets Regt for the use of that, & Col. Olney Regt—also
                            such other articles as you may have in store.which are wanted by the Regt: the same to be delivered on account, & proper
                            vouchers Recd for the whole, when the Cloathing is issued to them which is daily expected from Philadelphia—I am Sir Your
                            very Hble servt
                        
                            D. Humphrys
                            A.D.C.
                        
                    